We congratulate His Excellency Mr. Peter Thomson on assuming the presidency of the General Assembly at its seventy-first session and extend our gratitude to His Excellency Mr. Mogens Lykketoft for his commitment during the previous session and his strong efforts aimed at promoting transparency and efficiency within the United Nations system.
The theme of this year’s general debate, “The Sustainable Development Goals: a universal push to transform our world”, is extremely important for all of us. The full and timely implementation of the Sustainable Development Goals (SDGs) is crucial in order to ensure progress and prosperity around the world, strengthen peace and make our planet a better place in which to live.
But peace and freedom are being tested today. We are witnessing the worst security situation since the end of the Second World War. National borders and international principles are being challenged. In many regions, war and terror prevail. States and institutions are disintegrating. The world is out of balance today. Terrorism is on the rise. No one is immune, and no one is safe. War zones have become breeding grounds for radical ideologies and launch pads for terrorist activities. Violations and abuses of human rights occur every day, and innocent women and children are the most affected. In these turbulent times, the number of crises around the world is at a record high. Protracted conflicts are causing so many humanitarian tragedies. Conflict resolution and reconciliation have become more challenging to achieve and sustain. It is very easy to occupy and destroy, but it is very difficult to rebuild and reconcile broken societies.
Europe is a symbol of hope for millions of refugees. Inspired by our common values, we are determined to further strengthen our efforts to manage migration in accordance with international humanitarian and human rights law. Countries that are close to the conflict zones, like Bulgaria, are facing an unprecedented challenge. We welcome the New York Declaration for Refugees and Migrants (resolution 71/1) as a symbol of our joint effort to strengthen international cooperation so as to better protect and assist refugees.
Migration should be managed through collective global efforts in a responsible way. Our specific focus should be on the protection of the human rights of migrants and refugees, especially the most vulnerable — women, children and persons with disabilities. At the same time, all migrants have the duty to comply with the laws of their countries of residence. Bulgaria welcomes the emphasis on global responsibility-sharing. That crucial element should guide us in building partnerships between the countries of origin, transit and destination and the entire international community.
The current global humanitarian crisis reminds us that we must tackle global issues in an inclusive and integrated manner, focusing on the root causes. It is also a crisis for children. We must hear their voice. We must recall that a child is first a child and then a refugee. The child is entitled to the full set of rights recognized in the Convention on the Rights of the Child, including family reunification.
The United Nations has a crucial role to play in addressing those challenges. Our crisis-management efforts require a holistic United Nations response, preventive diplomacy, mediation, peacebuilding, resilience and reconciliation. Bulgaria participates actively in the work of the Group of Friends of Mediation, which contributes to those efforts. We are committed to helping crisis-stricken countries recover. There is an old saying: “Prevention is better than a cure.”
Bulgaria is committed to the global efforts aimed at preventing and resolving ongoing conflicts. During our very successful chairmanship-in-office of the South-East European Cooperation Process, Bulgaria proposed concrete initiatives focused on enhancing security, stability, connectivity, reconciliation and sustainable development in the Balkans. Bulgaria plays an important role in strengthening the expertise of the European Union in the region and supports the Euro- Atlantic integration of the countries in the Western Balkans.
The European Union (EU) has unique significance and strong legitimacy because of the peaceful discussions it holds and its settlement of differences by consensus, because of its shared fundamental rights and rules, and because it has achieved an unprecedented level of integration and cooperation among its member States. Last week, Bulgaria very successfully hosted the annual meeting of the Arraiolos Group. Ten Presidents of EU member States exchanged ideas and shared a vision of how to rebuild trust in the European Union and bring lasting stability and prosperity to the Balkans. That served as an important recognition of the friendly, balanced and principled foreign policy that Bulgaria is conducting today.
We need to team up and develop common strategies, rather than build fortresses to defend short-sighted national interests. We have to engage leaders throughout the world and from all sectors of society, and not just acknowledge but resolve conflicts. We need prevention, and we need to be proactive so as to detect crises early and solve them. We need to empower diplomacy and promote principles, not interests and weapons. We need to reconfirm rather than renegotiate the principles of international order. As the Vice-President of the European Commission, Ms. Kristalina Georgieva, stressed during the World Humanitarian Summit in Istanbul, we need a step change in the way we address humanitarian crises by looking more rigorously into the root causes.
Bringing peace and reconciliation back to Syria can be achieved only through a Syrian-led political process that involves an inclusive transition that takes into account the aspirations of all parts of society. It is important to create favourable conditions enabling the resumption of the intra-Syrian peace talks as soon as possible.
We do not want to go back to the time when great Powers allocated their spheres of influence. We cannot once again allow political interests to divide and occupy the territory of sovereign States or create frozen conflicts.
The recent escalation of the conflict in Ukraine is a source of deep concern. Any attempt to destabilize Ukraine is unacceptable. Bulgaria strongly supports the territorial integrity, sovereignty and independence of Ukraine. My country renews its call for the full implementation of the Minsk Agreements and reiterates its consistent policy of the non-recognition of the illegal annexation of Crimea.
Bulgaria supports the process of building a peaceful, stable and self-reliant Afghanistan. We will continue to contribute to the reconstruction and State-building process in Afghanistan through our participation in the NATO-led Resolute Support Mission. We are contributing to the Afghanistan National Army Trust Fund, and we are assisting in building Afghanistan’s administrative capacity through our official development assistance.
The Middle East peace process has reached a critical stage. New initiatives are needed to revive the two-State solution. Bulgaria welcomes the recent efforts in that direction, especially the Quartet report. We highly value and fully support the work of the Special Coordinator for the Middle East Peace Process, Mr. Nickolay Mladenov, in his challenging mission. We reaffirm our position that the two-State solution is the realistic, just and lasting way to settle the Israeli- Palestinian conflict. A solution that could satisfy the aspirations of both sides can be achieved only through direct negotiations, with no conditions attached, and in conformity with all relevant international obligations.
Bulgaria supports the implementation of the agreement on the Joint Comprehensive Plan of Action on the Iranian nuclear programme, which is an important step forward in achieving stability in the region. We hope that all agreed measures will be fully implemented.
The fifth consecutive nuclear test carried out by the Democratic People’s Republic of Korea, in September, is a direct violation of Security Council resolutions. We urge the Democratic People’s Republic of Korea to suspend its nuclear and ballistic missile programmes and to resume dialogue with the international community, including in the framework of the Six-Party Talks.
Terrorism and violent extremism are an alarming threat to peace and security. It is a source of grave concern that such acts have increased dramatically. We cannot and should not accept that this is the new normal. Every effort must be made to eradicate terrorism and violent extremism. Bulgaria is a proud member of the international Anti-Terrorism Coalition.
The United Nations has an important role to play in managing and coordinating comprehensive counter- terrorism actions across the world. The relevant Security Council resolutions and the United Nations Global Counter-Terrorism Strategy serve as a good basis for international cooperation. Bulgaria supports the Secretary-General’s review of the United Nations counter-terrorism architecture.
The prevention of radicalization is an essential part of the response. Bulgaria has adopted the required domestic legislation and has built the necessary institutional capacity. Education, the protection of cultural heritage and the protection of human rights will help us deal with the reasons that lead individuals to feel forced to join violent extremist groups. The role of UNESCO in those efforts is crucial. We commend the dedicated work and invaluable contribution of Ms. Irina Bokova and her leadership in promoting education and intercultural dialogue globally. Her outstanding performance and strong commitment to the principles and purposes of the United Nations are fundamental for achieving sustainable progress and long-lasting results.
We made history with the adoption of the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change. Now it is time for their implementation. It is up to all of us to adapt our national strategies and deliver on those commitments. As President of Bulgaria, I was so proud to be among the first to sign the historic Paris Agreement during the high-level ceremony at the Secretariat in New York. My country supports the early entry into force of the Paris Agreement. I have the pleasure to announce that the Bulgarian Government has already initiated its domestic ratification procedure.
My country is elaborating its national programme for development, Bulgaria 2030, by actively engaging civil society, young people, the private sector and media. We are focusing on education, high-tech and innovation to build a green and energy-efficient economy. To that end, we are educating young Bulgarians on the importance of sustainability. Bulgarian schools, in partnership with UNICEF, have introduced special programmes to teach children about the SDGs.
Peace is not a given, and it is up to all of us to protect it. And peace is not just the absence of war. Peace is human rights. Peace is the rule of law. Promoting human rights is a core purpose of the United Nations and defines its identity. Bulgaria has been strongly advocating for strengthening the human rights pillar of the United Nations. Bulgaria is determined to further contribute to promoting human rights as a member of the Human Rights Council for the period 2019-2021, and we rely on our partners’ valuable support for our candidacy.
Bulgaria attaches great importance to the protection of children and the promotion of their rights. As Co-Chair of the Group of Friends on Children and SDGs, Bulgaria has been strongly advocating for the integration of children’s human rights in all major intergovernmental processes at the United Nations. It is our firm conviction that children should be at the heart of global action. We made children’s rights a strategic priority for the Council of Europe during our chairmanship of the Committee of Ministers, and we are so proud to see the adoption of the Sofia Strategy for the Rights of the Child and the full support of all 47 member States. I commend the excellent work of the previous Bulgarian Permanent Representative to the United Nations, Ambassador Stefan Tafrov, his vice-presidency of the UNICEF Executive Board and his dedication to the cause of children and human rights.
In the past few decades, the United Nations has made significant progress in advancing gender equality and the empowerment of women and girls. Those efforts should continue and be further strengthened. Bulgaria is actively engaged at all levels in promoting gender equality, as well as in ending gender-based discrimination and all forms of violence against women and girls. My country strongly supports the UN-Women Planet 50-50 campaign for achieving gender equality by 2030. Women in Bulgaria enjoy full participation in all areas of life. In our Government, two of three deputy prime ministers and half of the ministers are women. Two thirds of the magistrates at all levels are women. Bulgaria ranks third in the EU in terms of women’s participation in the executive boards of large companies.
In recent years, there has been growing support in the international community for ensuring equal opportunities for women and men in gaining access to senior decision-making positions, including the post of Secretary-General. The relevant resolution 69/321 stresses the need to ensure equal and fair distribution based on gender and geographical balance, while meeting the highest possible requirements, in the appointment of the Secretary-General. After eight male Secretaries-General, the time has come for a capable and respectable woman from Eastern Europe to lead the United Nations. Bulgaria has a very strong candidate, a true leader with extensive experience in international relations and excellent management skills, a candidate who deserves Member States’ trust and support.
